     Case 2:20-cv-00797-RGK-JDE Document 72 Filed 07/31/20 Page 1 of 3 Page ID #:1751




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11     O.L,                                     )   Case No. 2:20-cv-00797-RGK (JDE)
                                                )
12                        Plaintiff,            )
                                                )   ORDER ACCEPTING FINDINGS
13                                              )
                           v.                   )   AND RECOMMENDATION OF
14                                              )   UNITED STATES MAGISTRATE
       CITY OF EL MONTE, et al.,                )
15                                              )
                                                    JUDGE
                                                )
16                        Defendants.           )

17
18            Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
19     including the operative Second Amended Complaint (Dkt. 40, “SAC”) filed by
20     Plaintiff O.L. (“Plaintiff”), the Motion to Dismiss the SAC filed by Defendants
21     the City of El Monte, Michael Buckhannon, David Reynoso, and Martha Tate
22     (collectively, “the City Defendants”) (Dkt. 50, “the City Motion”), the Motion
23     to Dismiss the SAC filed by Defendants the County of Los Angeles, Peter
24     Cagney, June Chung, Liliana Jara, Jackie Lacey, Richard Ruiz, Karen Thorp,
25     and Alex Villanueva (collectively, “the County Defendants”) (Dkt. 51, “the
26     County Motion”), the Joinder in the County Motion filed by the City
27     Defendants (Dkt. 55), the Oppositions filed by Plaintiff to the City Motion and
28     the County Motion (Dkt. 56, 57), the Replies filed by the City Defendants and
     Case 2:20-cv-00797-RGK-JDE Document 72 Filed 07/31/20 Page 2 of 3 Page ID #:1752




 1     the County Defendants in support of their respective motions (Dkt. 60, 61), the
 2     Report and Recommendation of the assigned United States Magistrate Judge
 3     (Dkt. 66, “Report”), the Objections to the Report filed by Plaintiff (Dkt. 67),
 4     the Objections to the Report filed by the County Defendants (Dkt. 68), the
 5     Reply to the County Defendants’ Objections filed by Plaintiff (Dkt. 69), and
 6     the Replies to Plaintiff’s Objections filed by the City Defendants (Dkt. 70) and
 7     the County Defendants (Dkt. 71).
 8           The Court has engaged in a de novo review of those portions of the
 9     Report to which objections have been made. The Court accepts the findings
10     and recommendation of the magistrate judge except the Court does not, at this
11     time, dismiss claims against DOE defendants to the extent such the claims
12     against such DOE defendants relate to claims not dismissed by this Order.
13           IT IS HEREBY ORDERED that:
14           1.    The City Motion (Dkt. 50) is GRANTED without leave to amend
15                 and with prejudice as to the First, Third, Fourth, Fifth, and Sixth
16                 Causes of Action;
17           2.    The County Motion (Dkt. 51) is:
18                 a. GRANTED without leave to amend and with prejudice as to
19                    the First, Third, Fourth, Fifth, and Sixth Causes of Action as to
20                    the County of Los Angeles, Peter Cagney, June Chung, Jackie
21                    Lacey, Karen Thorp, Alex Villanueva, Liliana Jara, and
22                    Richard Ruiz;
23                 b. GRANTED without further leave to amend and with prejudice
24                    as to the second Cause of Action against the County of Los
25                    Angeles, Peter Cagney, June Chung, Jackie Lacey, Karen
26                    Thorp, and Alex Villanueva; and
27                 c. DENIED as to the Second Cause of Action against Liliana Jara
28                    and Richard Ruiz;

                                               2
     Case 2:20-cv-00797-RGK-JDE Document 72 Filed 07/31/20 Page 3 of 3 Page ID #:1753




 1           3.   The Court declines to exercise supplemental jurisdiction over the
 2                remaining state law claims against Defendants the City of El
 3                Monte, Michael Buckhannon, David Reynoso, Martha Tate, the
 4                County of Los Angeles, Peter Cagney, June Chung, Jackie Lacey,
 5                Karen Thorp, and Alex Villanueva without prejudice to Plaintiff
 6                asserting such claims in state court;
 7           4.   The Court orders further proceedings with respect to the remaining
 8                state law claims only against Defendants Liliana Jara and Richard
 9                Ruiz stayed until further order of the Court; and
10           5.   The Court hereby modifies its May 22, 2020 Preliminary
11                Injunction (Dkt. 54) to release Defendants Peter Cagney, June
12                Chung, Jackie Lacey, Karen Thorp, and Alex Villanueva from the
13                Preliminary Injunction.
14           IT IS SO ORDERED.
15
16     Dated: July 31, 2020
17
                                                  ______________________________
18
                                                  R. GARY KLAUSNER
19                                                United States District Judge
20
21
22
23
24
25
26
27
28

                                              3
